This opinion is subject to administrative correction before final disposition.




                               Before
                  HUTCHISON, TANG, and LAWRENCE,
                      Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                      Brandon J. SANSEVERO
                       Seaman (E-3), U.S. NAVY
                             Appellant

                              No. 201900083

                           Decided: 27 June 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judges: Captain Aaron Rugh, JAGC, USN (arraignment);
   Captain Jonathan Stephens, JAGC, USN (trial). Sentence adjudged 20
   November 2018 by a general court-martial convened at Naval Base
   San Diego, California, consisting of a military judge sitting alone. Sen-
   tence approved by the convening authority: reduction to E-1, forfeiture
   of all pay and allowances, confinement for 30 months, and a dishonor-
   able discharge.
   For Appellant: Commander Robert D. Evans, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
                  United States v. Sansevero, No. 201900083


rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2